                                                       Notice Recipients
District/Off: 0971−4                        User: admin                            Date Created: 4/21/2021
Case: 21−40537                              Form ID: 309I                          Total: 31


Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Elizabeth Tossone Brighina         14489 Corvallis Street        San Leandro, CA 94579
ust         Office of the U.S. Trustee/Oak        Office of the United States Trustee       Phillip J. Burton Federal
            Building        450 Golden Gate Ave. 5th Fl., #05−0153          San Francisco, CA 94102
tr          Martha G. Bronitsky         P.O. Box 5004         Hayward, CA 94540
cr          Synchrony Bank          c/o PRA Receivables Management, LLC             P.O. Box 41021          Norfolk, VA 23541
aty         Nathan David Borris         Law Offices of Nathan D. Borris         1380 A St.        Hayward, CA 94541
smg         Labor Commissioner           1515 Clay St.       Room 801          Oakland, CA 94612
smg         State Board of Equalization        Collection Dept.       P.O. Box 942879         Sacramento, CA 94279
smg         CA Employment Development Dept.             Bankruptcy Group MIC 92E            P.O. Box 826880          Sacramento,
            CA 94280−0001
smg         CA Franchise Tax Board          Special Procedures Bankruptcy Unit          P.O. Box 2952         Sacramento, CA
            95812−2952
15292120 American Express             PO Box 0001         Los Angeles, CA 90096−8000
15292121 Capital One           PO Box 31293          Salt Lake City, UT 84131
15292122 Care Credit − Synchrony Bank             PO Box 965033          Orlando, FL 32896
15292123 Cavalry SPV I, LLC             500 Summit Lake Drive, Suite 400          Valhalla, NY 10595
15292124 Citibank          PO Box 6500          Sioux Falls, SD 57117
15292125 Client Services, Inc.          3451 Harry S. Truman Blvd          Saint Charles, MO 63301−4047
15292126 Comenity − Victoria's Secret           PO Box 182789          Columbus, OH 43218
15292127 Community Loan Servicing              PO Box 740410          Cincinnati, OH 45274
15292128 D&A Services             1400 E. Touhy Avenue, Suite G2          Des Plaines, IL 60018
15292129 Discover Home Loans              1 Corporate Drive, Suite 360        Lake Zurich, IL 60047−8945
15292130 Franchise Tax Board             MS AS340         PO Box 2952          Sacramento, CA 95812−2952
15292131 Gurstel Law Firm PC             9320 East Raintree Drive        Scottsdale, AZ 85260
15292132 Hunt & Henriques             7017 Realm Drive         San Jose, CA 95119
15292133 Internal Revenue Service            PO Box 7346         Philadelphia, PA 19101−7346
15292134 JPMorgan Chase             PO Box 15369          Wilmington, DE 19850
15292135 Oklahoma Student Loan Authority              525 Central Park Drive, Suite 600        Oklahoma City, OK 73105
15292136 PayPal Credit − Synchrony Bank             PO Box 960006           Orlando, FL 32896−0006
15292683 Synchrony Bank             c/o PRA Receivables Management, LLC             PO Box 41021           Norfolk, VA 23541
15292137 Synchrony Bank − Amazon               PO Box 960013          Orlando, FL 32896−0013
15292138 Synchrony Bank − JC Penney              PO Box 965007          Orlando, FL 32896
15292139 The Moore Law Group               PO Box 25145         Santa Ana, CA 92799−5145
15292140 UHG I LLC             6400 Sheridan Drive #138          Buffalo, NY 14221
                                                                                                                       TOTAL: 31




      Case: 21-40537             Doc# 8-3        Filed: 04/21/21          Entered: 04/21/21 11:18:39                 Page 1 of 1
